






Exhibit 10.2


COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS


 
Director Cash Fees
 
Each Non-Employee Director is paid an annual retainer of $55,000, payable
quarterly in advance (February 1st, May 1st, August 1st and November 1st).


In addition, each Audit Committee member will receive a yearly retainer of
$15,000, and each Compensation Committee and Nominating and Corporate Governance
Committee member will receive a yearly retainer of $10,000. All such retainers
are payable quarterly in advance (February 1st, May 1st, August 1st and November
1st).
  
The Chair of the Audit Committee receives an annual fee of $30,000, and the
Chairs of the Nominating and Corporate Governance Committee and the Compensation
Committee each receive an annual fee of $20,000.


Grant of Restricted Shares of Common Stock
 
Each Non-Employee Director receives an annual grant in connection with the
Annual Meeting of Stockholders of restricted shares of ANN INC. (the “Company”)
Common Stock (“Common Stock”) valued at $115,000 on the “grant date” (determined
in accordance with the Policy on Grant of Equity Awards). The number of shares
granted to each such Director is determined by using the “fair market value” of
the Common Stock on the grant date. The “fair market value” is the closing price
of the Common Stock on the preceding business day. The restricted shares of
Common Stock vest on the date of the next Annual Meeting of Stockholders. If a
Director ceases to be a Director for any reason prior to the date of the next
Annual Meeting of Stockholders, the unvested restricted shares will be
forfeited.


Non-Executive Chairman Fees


The Non-Executive Chairman of the Board receives an annual retainer of $125,000,
comprised of $60,000 in cash and a grant of restricted shares of Common Stock
valued at $65,000 on the “grant date”. The number of shares granted to the
Non-Executive Chairman is determined by the same method as the annual grant to
Non-Employee Directors. The restricted shares of Common Stock vest on the date
of the next annual meeting of the Board of Directors. If the Non-Executive
Chairman ceases to be the Non-Executive Chairman for any reason prior to the
date of the next annual meeting of the Board of Directors, the unvested
restricted shares will be forfeited.


Travel Expense Reimbursements and Other Benefits
 
Directors are entitled to reimbursement of their reasonable travel expenses for
attending Board of Directors and Board Committee meetings. 


Non-Employee Directors are also eligible to receive discounts on their purchases
of the Company's products under the same terms and conditions available to
Company associates.


